Citation Nr: 1216784	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-16 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than August 21, 2006, for the award of a higher, 100 percent rating for posttraumatic stress disorder (PTSD), to include the question of whether the August 29, 2005, rating decision in which the RO awarded service connection and assigned an initial, 50 percent rating for PTSD, effective March 30, 2005, is final.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2007 rating decision in which the RO granted an increased, 100 percent rating for PTSD, effective August 21, 2006.  In May 2007, the Veteran filed a notice of disagreement (NOD) with the effective date of the award.  In February 2008, the RO issued a rating decision in which it awarded a higher, 70 percent rating for PTSD, effective January 17, 2006; the award of the 100 percent rating remained effective from August 21, 2006.  In May 2008, the RO issued a statement of the case (SOC) as to the issue of entitlement to an earlier effective date for higher, 100 percent rating for PTSD, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.

For the reasons discussed below, the matter on appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.  

Generally, the effective date for an evaluation and award of compensation based on an original claim or a claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  Specifically with regard to claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

In the instant case, the record reflects that the Veteran filed an original claim for compensation for PTSD that was received by VA on March 30, 2005.  In August 2005, the RO issued a rating decision awarding service connection for PTSD and assigning an initial, 50 percent effective March 30, 2005, the date of receipt of his original claim.  By letter dated in September 2005, the Veteran was notified of the August 2005 decision and award, as well as his appellate rights.  Thereafter, on August 21, 2006, the Veteran submitted correspondence requesting 'reconsideration claim to increase PTSD last rated 50% on 8-29-05.'  In this statement, he argued that evidence used to assign an initial rating of 50 percent, in fact, demonstrated entitlement to a total disability rating (i.e., 100 percent).  The Veteran also noted that he had been receiving treatment at three VA facilities since 2005 and that additional medical evidence would be forthcoming.  

In September 2006, the RO sent the Veteran a letter acknowledging receipt of his claim for increased service-connected compensation for PTSD.  As noted in the introduction, in April 2007, the RO issued a rating decision granting an increased, 100 percent rating for PTSD, effective August 21, 2006.  In its decision, the RO noted that it was awarding a 100 percent rating effective the date of receipt of the Veteran's increased rating claim.  Subsequently, in a February 2008 rating decision, the RO awarded a 70 percent rating, effective January 17, 2006, on the basis of VA treatment records-showing a worsening of symptoms-that were dated within one year of the claim for increase.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  See also 38 C.F.R. § 3.157(b)(1) (2011).  

In statements submitted throughout this appeal, the Veteran contends that his August 21, 2006, correspondence was not an increased rating claim, but was instead a timely NOD as to the initial rating assigned by the RO in the August 2005 rating decision.  As such, he asserts that he is entitled to an effective date as early as March 30, 2005-the date on which he filed his original claim-for the assignment of a 100 percent rating for PTSD.  

Under the provisions of 38 U.S.C.A. § 7105(d)(3) (West 2002) and 38 C.F.R. § 19.34 (2011), whether a timely NOD has been filed is an appealable issue; however, an initial decision on that issue must be made by the RO.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has established that VA has the right and obligation to decide its jurisdiction.  However, this cannot be done, sua sponte, without first according the veteran an opportunity to submit evidence or argument.  Marsh v. West, 11 Vet. App. 468 (1998); VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).  As there is no indication that the RO has yet considered the Veteran's assertions regarding his August 2006 correspondence, the Board finds that a remand for RO consideration of the question of whether a timely NOD was filed, with notice to the Veteran and his representative, and an appropriate time period for response, is appropriate.

The Board points out that, if the RO determines that the August 2006 statement does not constitute a valid, timely-filed NOD, then the RO should also consider and discuss whether the August 21, 2006, submission constitutes 'new and material' evidence relevant to a pending claim, within the meaning of 38 C.F.R. § 3.156.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that when evaluating the finality of an issue, 38 C.F.R. § 3.156(b) requires VA to evaluate submissions received during the relevant appeal period and determine whether they contain new and material evidence relevant to a pending claim.  Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011).  See also Muehl v. West, 13 Vet. App. 159, 161-62 (1999) (holding that when the VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to 38 C.F.R. § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final).  If new and material evidence is received within the relevant appeal period, the evidence is to be considered as having been filed in connection with the pending claim.  38 C.F.R. § 3.156(b).  

If the RO reaches a determination that is favorable to the Veteran on either the NOD or the new and material evidence per Bond question, then the August 2006 submission served to continue his appeal the August 2005 rating action, and that rating action is not considered final.  See id.; see also Voracek v. Nicholson, 421 F.3d 1299, 1304 (Fed. Cir. 2005) (holding that the definition for 'new and material' contained in 38 C.F.R. § 3.156(a) applies to § 3.156(b).  

The Board further emphasizes that, if, and only if, the Veteran's August 2006 correspondence is accepted as a timely NOD or as 'new and material' evidence relevant to a pending claim, this appeal will no longer involve consideration of  an earlier effective date for the award of the 100 percent rating, but, rather, will require consideration of the initial, and subsequent ratings assigned following the award of service connection for PTSD prior to award of  the 100 percent rating-the initial, 50 percent rating assigned from March 30, 2005, through January 16, 2006, as well as the 70 percent rating assigned from January 17, 2006, through August 20, 2006.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  Under such circumstance, the RO should recharacterize the appeal the appeal, accordingly, and all RO decisions should thereafter reflect this recharacterization of the appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

The RO must readjudicate the matter of entitlement to an effective date earlier than August 21, 2006, for the award of an increased, 100 percent rating for PTSD, to include the question of whether the August 29, 2005, rating decision in which the RO awarded service connection and assigned an initial, 50 percent rating, effective March 30, 2005, is final.  

In considering the question of finality, the RO must consider and discuss whether the Veteran's August 21, 2006, submission constitutes a valid, timely-filed  NOD as to the August 2005 rating decision in which the RO assigned an initial, 50 percent rating for PTSD, effective March 30, 2005.  If not, then the RO must also consider and discuss whether the Veteran's August 21, 2006, submission constitutes 'new and material' evidence submitted within the one-year appeal period pursuant to 38 C.F.R. § 3.156(b), and consistent with Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011).  

If the Veteran's August 2006 correspondence is accepted as a timely NOD or as 'new and material' evidence relevant to a pending claim, any subsequent rating decision(s) and/or SSOC(s) should reflect recharacterization of the appeal as encompassing the matters of entitlement to an initial rating in excess of 50 percent for PTSD from March 30, 2005, through January 16, 2006, and a rating in excess of 70 percent from January 17, 2006, through August 20, 2006.  

2.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

